DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 09/07/22 is acknowledged and papers submitted have been placed in the records.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Mr. Justin K. Brask (Applicants’ Attorney) on 09/09/22.
The application has been amended as follows: 
Claim 21 is amended to read on line 4 “a cavity formed at and between an edge…”.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Re claims 1-10, the prior art discloses a package substrate as generally recited in independent claim 1 (see for example previous claim 21 rejection as for all the limitations common to claims 1 and 21). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package substrate comprising an encapsulation layer over and around the first patch and the second patch; a plurality of build-up layers on the first patch, the second patch, and the encapsulation layer; and a bridge on the plurality of build-up layers, wherein the bridge is communicatively coupled with the first substrate of the first patch and the second substrate of the second patch.
Re claims 11-20, the prior art discloses a package substrate as generally recited in independent claim 11 (see for example previous claim 21 rejection as for all the limitations common to claims 11 and 21). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package substrate comprising a substrate on the first patch and the second patch; an encapsulation layer over and around the first patch and the second patch.
Re claims 21-25, the prior art discloses a package substrate as generally recited in independent claim 21 (see for example previous claim 21 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package substrate comprising a cavity formed at and between an edge of the first patch and an edge of the second patch.
Re claim 26, the prior art discloses a package substrate as generally recited in independent claim 26 (see for example previous claim 21 rejection as for all the limitations common to claims 26 and 21). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package substrate comprising a first high density packaging (HDP) substrate on the first and second patches, wherein the first HDP substrate communicatively couples the plurality of dies to the first and second patches; or a second HDP substrate on the interposer, wherein the second HDP substrate communicatively couples the first and second patches to the interposer.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899